Citation Nr: 0504104	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  94-02 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable disability evaluation for 
residuals of a contusion-type injury of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a February 1993 rating decision 
rendered by the St. Louis, Missouri, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied a 
compensable disability evaluation for the veteran's service-
connected residuals of a contusion-type injury of the 
thoracic spine, and a December 2002 rating action that 
assigned an initial 10 percent disability evaluation for PTSD 
after granting service connection for this disability.  A 30 
percent disability evaluation for PTSD was subsequently 
awarded in February 2004.  

When the case was most recently before the Board in September 
2004, the Board awarded a 50 percent disability evaluation 
for the veteran's PTSD and remanded the issue of a 
compensable evaluation for his thoracic spine disability to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development.  The AMC effectuated the award 
of a higher evaluation for PTSD and the case was returned to 
the Board for further consideration.  


REMAND

As noted above, in September 2004, the Board remanded the 
issue of entitlement to a compensable disability evaluation 
for residuals of a contusion-type injury of the thoracic 
spine to the RO for further development, to include obtaining 
any pertinent outstanding records and affording the veteran a 
VA examination.  Following completion of the requested 
development, the RO was to readjudicate the veteran's claim 
in light of all pertinent criteria, to include the criteria 
for evaluating diseases and injuries of the spine which 
became effective September 26, 2003.  See 68 Fed Reg. 51454-
51458 (August 27, 2003).  

While the case was in remand status, the Appeals Management 
Center did not make arrangements for the veteran to be 
afforded a new VA examination nor did it readjudicate the 
veteran's claim.  Where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Regrettably an additional remand is necessary to ensure 
compliance with the prior Remand.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC, for the following 
actions:

1.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession and to provide the names and 
addresses of all medical care providers 
who have treated or evaluated the veteran 
for his service-connected residuals of a 
contusion-type injury of the thoracic 
spine since July 2003.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  

3.  If the RO is unable to obtain any 
pertinent evidence, it should so inform 
the veteran and his representative and 
request them to provide the outstanding 
evidence.

4.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of his 
service-connected thoracic spine 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims files must be made available to 
and be reviewed by the examiner.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected thoracic spine 
disability, and to the extent 
possible distinguish the 
manifestations of the service-
connected disability from those of 
any other disorder present.  Any 
indicated studies, including an X-
ray study and range of motion 
testing in degrees, should be 
performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the veteran's service-
connected thoracic spine disability 
should be identified, and the 
examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome 
disability, and in particular should 
assess the frequency and duration of 
any episodes of acute signs and 
symptoms of intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected thoracic 
spine disability on his ability to 
work.  

The rationale for all opinions expressed should 
also be provided.

5.  The RO should also undertake any 
other development it determines to be 
indicated.

6.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for a thoracic spine 
disability based on a de novo review of 
the pertinent evidence and in light of 
all applicable criteria including recent 
changes in the rating criteria applicable 
to back disabilities.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the 
claim should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this claim.  
The veteran need take no action until he is otherwise 
notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	

          _________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




